Case 2:20-cv-04556-AB-JC Document 102-25 Filed 03/19/21 Page 1 of 7 Page ID #:3286




                         Exhibit R
       Case 2:20-cv-04556-AB-JC Document 102-25 Filed 03/19/21 Page 2 of 7 Page ID #:3287




Amazon Fashion                          Women           Men             Kids          l uggage        Sales & Deals
                                                                                                                                                                            00



                                                                  Verdster Islander 2020 Retro Square Frame- Classic Design ...        ****-Cl
                                                                                                                                       ' 18.97 prime
                                                                                                                                                           2,209



Clothing, Shoes & Jewelry • Women • Accessories • Waltets, Card Cases & Money Organizers • Wallets                                                                       Sponsored     8

                                                            Visit the Storus Corporation Store
                                                                                                                                                   This product needs to be
                                                            Smart Wallet w/Nonremovable                                                          customized before adding to
                                                            Money Clip - Carbon Fiber Minimalist                                                             cart.

                                                            Wallet for Men Slim Metal Wallet                                                           Customize Now

                                                            Card Holder Money Clip - Front
                                                                                                                                                   Share   121 I'J W ®
                                                            Pocket Wallet - RFID Blocking - 2
                                                                                                                                        ·   ..
                                                            Lines ENGRAVING INCLUDED
                                                            ****i:r            v     9 ratings

                                                            Price:     $34.99


B                                                           Material
                                                            Color
                                                                                   Aluminum, Leather, Carbon fiber
                                                                                   Black and Gray



I
                                                            Style                  Slim Wallet                                          RUN BOX Minimalist Slim Wallet
                                                                                                                                        for Men with Money Clip RFID ...
                                                            Brand                  Storus Corporation
                                                                                                                                        • • • • i? 8,S01
                                                            Item                   3.4 x 2.1 x 0.5 Inches


~
                                                                                                                                        ' 29.99 VJ>rime
                                                            Dimensions
                                                            LxWxH                                                                                                      Sponsored   8

                                                            About this item
                                                              NEW + POPULAR- Smart Wallet Is a PATENTED 2-ln-1 credit
                                                              o

                                                              card holder + money clip all in one.
                                                            o RFID BLOCKING - Credit cards will be surrounded by the

                                                              metal body of this wallet protecting them f rom even the
                                                              most powerful RFID Chip Readers.
                                                            Dimensions
                                                            LxWxH                                                                                                      Sponsored   8

                                                            About this item
                                                              o    NEW + POPULAR- Smart Wallet Is a PATENTED 2-ln-1 credit
                                                                   card holder + money clip all in one.
                                                              o    RFID BLOCKING - Credit cards will be surrounded by the
                                                                   metal body of this wallet protecting them f rom even the
                                                                   most powerful RFID Chip Readers.
                                                              o    DURABLE - Aluminum plating and Interchangeable elastic
                                                                   screws. Made from 6061 -T6 aluminum I anodized.
                                                              o    FUNCTIONAL & SLIM - Holds 1-12 cards without stretching
                                                                   out. The slim wallet Is Ideal for carrying business cards, credit
                                                                   and debit cards, bills etc. The outside notch allows you to
                                                                   push out the cards easily.
                                                              o    FREE LASER EN RAVING IN CLUDED - select up to 2 lines of
                                                                   laser engraving. Use up to 50 characters per line. Select your
                                                                   choice of font and type exactly what you want engraved with
                                                                   UPPER and lower case and punctuation If desired.



                                                                                                 RUN BOX Minimalist Slim Wallet
                                                                                                 for Men with Money Clip RFID
                                                                                                 Blocking Front Pocket ...
                                                                                                 • • • • i? 8,S01
                                                                                                 ' 29.99 ·prime
        Case 2:20-cv-04556-AB-JC Document
                                      v   102-25 Filed 03/19/21 Page 3 of 7 Page ID #:3288
                                                                ~ponsoreo




Inspired by your recent shopping trends                                                                                                               Page 1 of 13




                Smart Wallet + Non            Smart Wallet Screwless        Smart Wallet with No       Carbon Fiber Wallet,      Carbon Fiber Wallet RFID
                Removable Money Clip          RFID Blocking Carbon          Screws + Permanent Clip    ARW Metal Money Clip      Blocking Anti-Theft
                As Seen On TV Carbon          Fiber Minimalist Wallet       - FID Blocking Slim        Wallet, RFID Blocking     Minimalist Convenient
                Fiber Wallet Card Holder      for Men - Slim Metal          Minimalist Wallet 1        Minimalist Wallet for     Pullout Tab Credit Card
                Money Clip RFID               Pocket Wallet - Card          Carbon Fiber Wallet        Men Aluminum Slim         Holder for Women Men
                Blocking Wallet Slim...       Holder Money Clip - Plus      Money Clip I Credit ...    Cash Credit Card Holder   ****'ll 746
            ****'1:!7
            $ 29.99
                                              FREE Laser Engraving ...
                                              $ 29.99
                                                                            ****'1:!4
                                                                            $ 29.99
                                                                                                       ****'ll
                                                                                                       $19.97
                                                                                                                   2,120         $ 23.09




4 stars and above                                                                                                                                     Pa ge 1 of 18
Sponsored   6




                Carbon Fiber Money Clip       Carbon Fiber Wallet,          OMO Carbon Fiber           RFID Carbon Fiber         WICHEMI Aluminum
                Minimalist Front Pocket       RFID Blocking Front           Wallet Metal Money Clip    Wallets for Men -         Money Clip Wallet Credit
                Wallet Minimalist Wallet      Packet, Metal Business        Wallet RFID Blocking       Minimalist Aluminum       Card Holder Mens RFID
                RFID Block ...                Credit Card Holder, ...       Minimalist Wallet for...   Metal Money Clip ...      Blocking Minimalist...
                ****'f:l 59                   ****'ll      4SO              ****'f:l 21 2              ****'ll 719               ****'f:l 83
                $22.99 .,tprime               $12.99 .,tprime               $29.99 .,tprime            $29.95 .,tprime           $10.72 .,tprime



Have a question?
Find answers in product info1 Q&As, reviews

I Q. Type your question or keyword


Product Description

                                                                                                                           ®
  Case 2:20-cv-04556-AB-JC Document 102-25 Filed 03/19/21 Page 4 of 7 Page ID #:3289




Our Mission at Storus

At Storus our mission is to redefine everyday products and develop Innovative stora ge solutions that keep customers more organized and less stressed.
Staying organized increases efficiency, allowing our customers more time to enjoy their lives. Storus has been redefining wallets, money clips, valet trays
and other consumer products since 1996. We turn everyday Items Into tools to help one maintain a better quality of life. It Is no wonder why Storus has a
loyal customer follow ing. we believe In quality while focusing on the details to offer un ique and Innovative products not offered anywhere else. Storus
pioneered the "alternative wallet" category In 1996 with Its first patented Invention, the Smart Money Clip. Storus was one of the first companies to
design and manufacture a Carbon Fiber RFID Blocking Card Holder Money Cli p BEFORE scanner theft was even an Issue. In 2008, It patented the Smart
Wallet, the wallet redefined, to keep your valuables safe and secure.

Stay Organized, Live Better.




SLEEK+ COMPACT                                        CARBON FIBER RFID BLOCKING                           PERSONALIZE A PRODUCT JUST FOR YOU

The Smart Wallet Is patented and was                  The Smart Wallet Is made out of carbon fiber         Design your own Smart Wallet with an
designed to fit Into a front pant or jacket           RFID blocking material. It ha s a dual in ner        engraving just for you, or for a gift. All
pocket with ease. Storus Invented the tapered         plate design to protect valuable credit cards,       engravings are done In-house to make It
clip In 1996 with this detail in mind. The            IDs and Information from scanner fraud and           convenient for our customers. Engrave Initials,
tapered design allows the Smart Wallet to             theft.                                               a name, sentiment or logo. It Is easy and
slide In and out of a pocket without ripping or                                                            affordable adding that extra special touch.
tearing the fabric.




                                                                                     I/' I             \ 1\ I A I          I     r- "'T'"
       Case 2:20-cv-04556-AB-JC Document 102-25 Filed 03/19/21 Page 5 of 7 Page ID #:3290
                  1\JU              IVIU~L                              tjULt\ Y VVALLL I




Product details
  Is Disconti nued By Manufacturer : No
  Product Dimensions : 3.4 x 2.1 x 0.5 Inches; 4 Ounces
  Item model number : 00051 · 9 211nes engraving
  Department : Unisex-adult
  Date First Available : March 13, 2020
  Manufacturer : Mosaic Brands Inc.
  AS IN : B083BG9YD1
  Amazon Best Sellers Rank: #355,099 In Clothing, Shoes & Jewelry (See Top 100 In Clothing, Shoes & Jewelry)
   #1 086 In Women's Wallets
   #1525 In Men's Wallets
   #99700 In Men's Shops
  Customer Reviews:     ****tl       v    9 ratings




   Videos
   Help o thers learn m ore about this product by upload ing a video!


   C     Upload video




Products related to this item                                                                                  Page 1 of 28
Sponsor..SO
         Case 2:20-cv-04556-AB-JC Document 102-25 Filed 03/19/21 Page 6 of 7 Page ID #:3291


              RFID Carbon Fiber           Perfect Gent Carbon             Carbon Fiber Money Clip         Carbon Fiber Wallet,        RFID Carbon Fiber
              Wallets for Men -           Fiber Minimalist RFID           Minimalist Front Pocket         RFID Blocking Front         Wallets for Men -
              Minimalist Aluminum         Blocking Slim Wallet            Wallet Minimalist Wallet        Packet, Metal Business      Denfany Minimalist
              Metal Money Clip ...        Sleek No Screws                 RFID Block...                   Credit Card Holder, ...     Aluminum Wallet for ...
              * * * * * 719               ***** 10                        ****<:! 59                      * * * * * 450               * * * * * 170
              $29.95 ,.tprime             $19.99 ,.tprime                 $22.99 ,.tprime                 $12.99 ,.tprime             $15.99 ,.tprime


         ..   . . ..
                                                                                                             RUN BOX Minimalist Slim Wallet for Men
                                                                                                             with Money Clip RFID Blocking Front
                                                                                                             Pocket Leather Mens Wallets
                                                                                                             ~·~·'tr 7,934
                                                                                                             '29.99 J prime



                                                                                                                                                          Sponsored   8

Customer questions & answers
I 0. Have a question? Search for answers

           Typical questions asked about products:
            - Is the Item durable?
            - Is this Item easy to use?
            - What are the dimensions of this Item?




                                                                   Top reviews        v
Customer reviews
****fi
9 global ratings
                    4.7 out of 5                                  Top reviews from the United States

5 star                                    70%                     fi     C.Parker

                                          30%                     ***** Great
4star -                                                           Reviewed In the United States on July 14, 2020
3 star                                     0%                     Verified Purchase   Early Reviewer Rewards (What's this?}

                                                                  My husband loves It!
2 star                                     0%
                                                                  One person found this helpful
1 star                                     0%
                                                                       Helpful          Report abuse
v   How are ratings calculated?

                                                                  fi     deanna bloch

Review this product                                               ***** Nice a nd efficient
                                                                  Reviewed In the United States on October 7, 2020
Share your thoughts with other customers
                                                                  Verified Purchase   Early Reviewer Rewards (What's this?}

                Write a customer review                           Was a gift for my husband and he loved It. He no longer needs to carry a big wallet and It fits nice In
                                                                  his front pocket

                                                                       Helpful          Report abuse


                                                                  fi     John34

                                                                  ***** Great quality and ho lds a lot of card s!
                                                                  Reviewed In the United States on November 1, 2020
                                                                  Verified Purchase   Early Reviewer Rewards (What's this?}

                                                                  My slim clip broke and 1 ordered the storus to hold my cash and cards. 1 love It!
        Case 2:20-cv-04556-AB-JC Document 102-25 Filed 03/19/21 Page 7 of 7 Page ID #:3292
                                            Helpful           Report abuse



                                     fi       Richard Braithwaite

                                     *****         Great gift great price
                                     Reviewed In the United States on November 4, 2020
                                     Verified PurchaR     Early Roviowor ROYnOrd• (Whors this?)
                                     This came very quickly. Was a perfect gift for my Dad on my wedding day

                                            Helpful           Report abuse



                                     fi       RJ Stoffregen

                                     *****         Compact
                                     Reviewed In the United States on November 22, 2020
                                     Verified Purchase    Early Reviewer Rewards (Whars this?)

                                     Nice

                                            Helpful           Report abuse



                                     See all reviews >




Products related to this item                                                                                  Page 1 o f 49
Sponsored 8
